Citation Nr: 9913345	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-49 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
rating decision of December 3, 1984, which failed to assign 
an effective date earlier than March 23, 1983 for a 100 
percent evaluation for the veteran's service-connected 
chronic schizophrenia.

2.  Whether the RO committed error in its determination of 
August 31, 1994, which denied the veteran's request for a 
retroactive extension of the time to file a notice of 
disagreement with the rating decision of December 3, 1984.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran has had four verifiable periods of active 
military service: from July 1947 to January 1948; from June 
1948 to November 1948; from November 1950 to June 1952; and 
from December 1952 to March 1953.

This appeal arises from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim that 
clear and unmistakable error had been committed in a December 
1984 decision by failing to assign an effective date earlier 
than March 23, 1983 for a 100 percent evaluation of the 
veteran's schizophrenia, and also denied his request for a 
retroactive extension of time to file a notice of 
disagreement with the prior determination.

The veteran's case was previously before the Board in June 
1997, at which time it was noted that at the veteran's April 
1997 hearing his representative had raised a claim that clear 
and unmistakable error (CUE) was committed in an October 1952 
rating decision by the VARO in Kansas City, Missouri, denying 
service connection for a "schizoid personality."  This 
issue was found to be inextricably intertwined with the 
issues above, and the claim was remanded for appropriate 
development and adjudicative action.  The RO has returned the 
claims file to the Board for further appellate review.

In a December 1998 rating decision, the RO determined that 
CUE had been committed in a December 1984 rating decision, 
and found that the veteran was entitled to service connection 
for schizophrenia as of March 17, 1982, rather than the 
previously assigned effective date of March 23, 1983.  The 
Board notes, however, that a claimant is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  Cf. AB v. Brown, 6 
Vet.App. 35, 38 (1993) (pertaining to claims for increased 
ratings."  Accordingly, since it is unclear whether the RO's 
action constitutes "the maximum benefit allowed," the Board 
retains jurisdiction over the veteran's claim of CUE in a 
December 1984 rating decision.


REMAND

As noted above, this case was previously remanded in June 
1997 for the sole purpose of addressing the inextricably 
intertwined claim raised by the veteran in April 1997 at the 
agency of original jurisdiction level; i.e., whether an 
October 1952 rating decision was clearly and unmistakably 
erroneous when it denied service connection for a "schizoid 
personality."  The RO was directed to "undertake any 
appropriate development and adjudicative action, and provide 
the veteran and his representative notice of the 
determination and the right to appeal."  A remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet.App. 268, 271 (1998).

The RO did not comply with the Board's instructions in this 
regard, nor has it addressed the identical "formal claim" 
raised in the veteran's representative's letter dated March 
25, 1998.  Since the issues involved remain inextricably 
intertwined, see generally Harris v. Derwinski, 1 Vet.App. 
180 (1991), the Board has no choice but to REMAND the claim 
to the RO for completion of the following actions:

1.  The RO should review all material 
associated with the file since the 
mailing of notice in May 1996, that his 
appeal had been certified to the Board 
for appellate review and that the 
appellate record had been transferred to 
the Board.

2.  Inasmuch as the issues certified on 
appeal remain inextricably intertwined 
with the claim of CUE in an October 1952 
rating decision, raised in April 1997, 
the RO must undertake any appropriate 
development and adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination(s) and appellate rights.  
This must specifically include 
adjudication of the claim that clear and 
unmistakable error was committed in an 
October 1952 rating decision which denied 
service connection for a schizoid 
personality.  If a timely notice of 
disagreement is filed, the appellant and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

The purpose of this REMAND is to obtain additional 
development and afford due process of the law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative are free to submit any additional 
evidence for consideration on appeal.  No action is required 
of the veteran until he is notified.  The Board regrets the 
delay occasioned by this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


